Order entered October 14, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-15-00032-CR

                                PEDRO SEGURA, JR., Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 14-00572-422-F

                                          ORDER
        Before the Court is State’s October 9, 2015 Motion to Extend the Time for Filing the

State’s Brief to Permit Filing of Late Brief. We GRANT State’s motion to extend time to file its

response brief and ORDER the brief tendered to the Clerk of the Court on October 9, 2015, filed

as of the date of this order.


                                                     /s/   DAVID J. SCHENCK
                                                           JUSTICE